Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites wherein: the steered shaft supporting member is provided at the steered shaft accommodating section without 15through an elastic member. It is not clear whether it is with or without an elastic member. In either case, the claim is rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naotake et al. (JP 2004-189038 A) hereinafter, Naotake (see attached machine translation).
	Regarding claim 1, Naotake (Figures 1 and 4) teaches a steering device (steering mechanism 1) comprising: a steered shaft housing (housing H1) having a steered shaft accommodating section and a steered shaft rotation 5stopper holder (carrier 43), wherein the steered shaft accommodating section has a tubular shape (see Figure 4); a steered shaft (steering shaft 11) having a steered shaft main body and a contact portion (flat surface 15), wherein at least a part of the steered shaft is accommodated in the steered shaft 10accommodating section, the steered shaft main body has a rod-shape (see Figure 4), and the contact portion is provided at an outer peripheral side of the steered shaft main body; an actuator (steering motor M1) that can move the steered shaft with respect 15to the steered shaft housing in a longitudinal direction of the steered shaft; and a steered shaft rotation stopper having a contact member (roller 40) and a forcing member (pressing spring 46), wherein the contact member and the forcing member are provided at the steered shaft 20rotation stopper holder, and wherein when defining an axial line that passes through a center of the steered shaft main body on a cross section orthogonal to the longitudinal direction of the steered shaft and that is parallel to the 25longitudinal direction of the steered shaft as a reference axial line, the forcing member forces at least either one of the steered shaft or the contact member in a direction in which the steered shaft and the contact member push against each other, and - 45 - the contact member is provided so as to be able to contact the contact portion, and in a state in which the contact member contacts the contact portion, the contact member stops a rotation of the steered 5shaft relative to the steered shaft housing about the reference axial line as an axis of the rotation (paragraph [0037] – [0038]).
	Regarding claim 2, Naotake (Figure 4) further teaches that the forcing member is a spring (46).
	Regarding claim 14, Naotake further teaches that the contact member is provided such that the contact member can rotate with respect to the steered shaft (paragraph [0038]).
	Regarding claim 24, Naotake further teaches that the contact member is provided in the steered shaft 10housing with the contact member not being in contact with the steered shaft housing (fitted to a portion of the housing H1 via a support shaft 41; see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naotake et al. (JP 2004-189038 A) in view of Ryohei et al. (JP 2012-66788 A) hereinafter, Ryohei (see attached machine translation).
	Regarding claim 8, Naotake teaches the steering device of claim 11. However, Naotake does not teach a steered shaft supporting member provided at the steered shaft accommodating section and structured to be able to support the steered shaft.
	Ryohei (Figure 3) teaches a steered shaft supporting member (cylindrical bush 41) provided at the steered shaft accommodating section (housing 5) and structured to be able to support the steered shaft.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Naotake’s device, in view of Ryohei, with a support structure to improve the durability of the steered shaft.
	Regarding claim 9, the combination of Naotake in view of Ryohei teaches that the steered shaft supporting member is set so as to contact the steered shaft in a state in which there is no external input to the steered shaft (see Ryohei; Figure 3).
	Regarding claim 11, the combination of Naotake in view of Ryohei teaches that the steered shaft supporting member is provided at the steered shaft accommodating section without 15an elastic member between the steered shaft supporting member and the steered shaft accommodating section (Ryohei Figure 3 shows no elastic member between the supporting member and the housing).
Claims 8-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Naotake et al. (JP 2004-189038 A) in view of Eiji (JP 2013-36576 A).
	Regarding claim 8, Naotake teaches the steering device of claim 1. However, Naotake does not teach a steered shaft supporting member provided at the steered shaft accommodating section and structured to be able to support the steered shaft.
	Eiji (Figure3) teaches a steered shaft supporting member (rack bushing 18) provided at the steered shaft accommodating section (case 17) and structured to be able to support the steered shaft.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Naotake’s device, in view of Eiji, with a steered shaft supporting member to improve the steering feeling at the start of steering and reduce the vibration of the shaft and in turn the noise accompanying it.
	Regarding claim 9, the combination of Naotake in view of Eiji teaches the steered shaft supporting member is set so as to contact the steered shaft in a state in which there is no external input to the steered shaft (see Eiji Figures 3 or 4).
	Regarding claim 10, the combination of Naotake in view of Eiji teaches an O-ring (elastic ring 19) provided between the steered shaft housing and the steered shaft supporting member in the radial direction with the reference axial line being the 10center of the radial direction (see Eiji Figures 3 or 4).
	Regarding claim 11, the combination of Naotake in view of Eiji teaches that the steered shaft supporting member is provided at the steered shaft accommodating section 15through an elastic member (elastic ring 19) between the steered shaft supporting member and the steered shaft accommodating section (see Eiji Figures 3 or 4).
	Regarding claim 23, the combination of Naotake in view of Eiji teaches all the limitations as discussed above.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naotake et al. (JP 2004-189038 A) in view of Yoshiyuki at al. (JP 2011-25873 A) hereinafter, Yoshiyuki (see provided machine translation).
	Regarding claim 16, Naotake teaches the steering device of claim 1. However, Naotake does not teach that the contact portion has a first depressed shape that opens outwards in a radial direction with the reference axial line being a center of the radial direction, 15the first depressed shape is formed so as to extend along a direction of the reference axial line, and the contact member is formed into a spherical shape such that the contact member can rotate on the steered shaft.
	Yoshiyuki (Figure 7) teaches that the contact portion (circumferential groove 61) has a first depressed shape that opens outwards in a radial direction with the reference axial line being a center of the radial direction, 15the first depressed shape is formed so as to extend along a direction of the reference axial line, and the contact member (ball 67) is formed into a spherical shape such that the contact member can rotate on the steered shaft.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Naotake’s device, in view of Yoshiyuki, with the circumferential groove 61 along the tapers 68 and 69, so as to ensure a smoothly fitting of the contact member into the contact portion and secure the connection to prevent the rotation of the shaft.
	Regarding claim 17, the combination of Naotake in view of Yoshiyuki further teaches that the contact member contacts the contact portion at two points (see Yoshiyuki Figure 7).
Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Naotake et al. (JP 2004-189038 A) in view of Yoshiyuki at al. (JP 2011-25873 A) and further in view of Yoshimi (JP 2006-168579 A).
	Regarding claim 18, the combination of Naotake in view of Yoshiyuki teaches the steering device according to claims 1, 14, and 16. The combination of Naotake in view of Yoshiyuki further teaches that the steered shaft rotation stopper has a contact member retainer (bottomed cylindrical holder 65; Yoshiyuki Figure 7), and the contact member retainer is located between the forcing member and the contact member. However, the combination of Naotake in view of Yoshiyuki does not teach a reaction force receiving portion that contacts the - 49 -contact member at a position opposite to a pair of contact points of the contact portion and the contact member with respect to a center point of the contact member.
	Yoshimi (Figure 5) teaches a reaction force receiving portion (pressed portion 2a) that contacts the - 49 -contact member at a position opposite to a pair of contact points (pressed portion 2a) of the contact portion and the contact member with respect to a center point of the contact member.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Naotake’s device, in view of Yoshimi, with a reaction force receiving portion that contacts the - 49 -contact member at a position opposite to a pair of contact points of the contact portion and the contact member with respect to a center point of the contact member. Doing so would ensure that the pressure on the shaft via each contact member is maintained at equal intervals in the circumferential direction.
	Regarding claim 22, the combination of Naotake in view of Yoshiyuki and further in view of Yoshimi teaches that the steered shaft has a second depressed shape (the shape is taught in Yoshiyuki and Yoshimi teaches the location, as discussed above), when viewing a cross section of the steered shaft which 15is orthogonal to the reference axial line, the second depressed shape is located at an opposite side to the contact portion with respect to the reference axial line, and the second depressed shape has a depressed shape that 20opens outwards in the radial direction with the reference axial line being the center of the radial direction.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Naotake et al. (JP 2004-189038 A) in view of Yoshiyuki at al. (JP 2011-25873 A) and further in view of Koichi et al. (JPH8-216899 A), hereinafter, Koichi (See attached machine translation).
	The combination of Naotake in view of Yoshiyuki teaches the steering device according to claims 1, 14, and 16. The combination of Naotake in view of Yoshiyuki further teaches that the steered shaft rotation stopper has a contact member retainer (bottomed cylindrical holder 65; Yoshiyuki Figure 7). However, the combination of Naotake in view of Yoshiyuki does not teach that the contact member retainer has a nail portion that 10prevents fall-off of the contact member from the contact member retainer in a state in which the contact member retainer retains the contact member.
	Koichi (Figures 8-10) teaches that the contact member retainer (resin retainer 105) has a nail portion (opposing projections 105g) that 10prevents fall-off of the contact member from the contact member retainer in a state in which the contact member retainer retains the contact member.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Noatake’s device, in view of Koichi, with contact member retainer that has a nail portion. Doing so would secure the contact member and prevent it from falling.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Naotake et al. (JP 2004-189038 A) in view of Yoshiyuki at al. (JP 2011-25873 A) and further in view of Ryohei et al. (JP 2012-66788 A), and further in view of Takao (JPH10-58081 A)).
	Regarding claim 20, the combination of Naotake in view of Yoshiyuki teaches the steering device according to claims 1, 14, and 16. Ryohei teaches a steered shaft supporting member provided at the steered shaft accommodating section and structured to be able to support the steered shaft as discussed above. However, the combination of Naotake in view of Yoshiyuki and further in view of Ryohei does not teach that the steered shaft has burrs that occur by forging 20material of the steered shaft and forming the contact portion, and the steered shaft is formed such that when viewing a cross section of the steered shaft which is orthogonal to the reference axial line, a diameter 25of a minimum imaginary circle that can encircle the steered shaft including the burrs is smaller than a diameter of an inner peripheral edge of the steered shaft supporting member.
	Takao (Figure 3) teaches that the steered shaft has burrs (residual burr 6a) that occur by forging 20material of the steered shaft and forming the contact portion, and the steered shaft is formed such that when viewing a cross section of the steered shaft which is orthogonal to the reference axial line, a diameter 25of a minimum imaginary circle that can encircle the steered shaft including the burrs is smaller than a diameter of an inner peripheral edge of the steered shaft supporting member.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Naotake’s steered shaft, in view of Takao, with burrs, so that the flat part of the shaft material is used as a guide.
	Regarding claim 21, The combination of Naotake in view of Yoshiyuki and further in view of Ryohei and further in view of Takao teaches that the material forming the steered shaft has a cross section orthogonal to the reference axial line such that a predetermined section including the contact portion has an arc shape having a first radius of 5curvature with the reference axial line being a center, and the material further has, at sections where the burrs occur, a pair of flat surface portions, each distance from the reference axial line of which is smaller than the first radius of 10curvature (see Takao Figure 3).
Allowable Subject Matter
Claims 3-7, 12, 13, 15, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference noted on the attached PTO-892 form teach steering devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611